Laughlin, J. :
The action is to recover damages for the publication of a libel in The Plumbers' Trade Journal. The plaintiff is a dealer in plumbers’ supplies and the defendant Heatherton is the editor, and . lie and the defendant Cooper are the proprietors of said journal. The libel is alleged to have been published of ^and concerning plaintiff in his trade and business, charging him with crime and dishonesty. The plaintiff demands $25,000 for injury to him in his *604business, repútation and' standing in the community and $5,000 as special damages on account of the refusal of divers persons, who had theretofore sold him goods on credit,, to deal with him or deliver to him goods, including goods theretofore ordered, without payment of cash.
The order from which the appeal is taken requires a bill of particulars of the general damages, particularly setting forth the names, residences and places of business of the individuals, firms and corporations with whom plaintiff has been doing business and with whom his business relations have been injuriously affected by the alleged libel, and the dates and circumstances of the damage to his business, reputation and standing in the community. It also requires a bill of particulars of the special damages and of the goods the delivery of which has been refused without payment of cash.
Under an allegation of general damages, although the general loss or falling off of business may be shown to aid the jury in estimating the damages, no special damages are recoverable, and in actions for libel a bill of particulars as to such damages should not be ordered ; but it is proper to require a bill of particulars of the special damages. (Dietz v. Leber, 33 App. Div. 563 ; Stokes v. Stokes, 72 Hun, 372; Commercial Nat. Bank v. Hand, 9 App. Div. 615 ; Bolognesi v. Hirzel, 58 id. 530 ; Cruikshank v. Bennett, 30 Misc. Rep. 232; Peabody v. Cortada, 18 N. Y. Supp. 622.)
. But the bill of particulars of the special damages should have been confined to the names and addresses of the persons, firms and colorations the loss of whose trade and business resulted in the damages. (Jacobs v. Water Overflow Preventive Company, 72 Hun, 637; S. C., 25 N. Y. Supp. 346; Dueber Watch Case Manufacturing Co. v. American Waltham Watch Co., 51 N. Y. St. Repr. 459.)
The order should be modified accordingly, and as thus modified affirmed, without costs to either party.
Van Brunt, P. J., Patterson, O’Brien and McLaughlin, JJ., concurred.
Order modified as directed in opinion, and as modified affirmed, without' costs to either party. •